Citation Nr: 1602249	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  14-41 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for residuals of an injury to the index and middle fingers of the right hand.

2. Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel










INTRODUCTION

The Veteran served on active duty from January 1959 to March 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The RO in Chicago, Illinois, retains jurisdiction over the appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. A chronic right hand index and middle finger disorder (residuals of an injury) is not shown in service, arthritis was not diagnosed within a year of discharge, and the preponderance of the evidence fails to establish that the Veteran's current right hand disability was caused by his active service.

2. Hypertension was noted diagnosed in service or within a year of discharge; and, the preponderance of the evidence fails to establish that the Veteran's current hypertension was caused by his active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for residuals of an injury to the index and middle fingers of the right hand have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2. The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1112, 1113, 1116, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified prior to the initial adjudication of the claims via a letter dated in August 2011 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He was additionally notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more was required.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VA also has a duty to assist a veteran in the development of the claims.  This duty includes assisting a veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2015).  In this regard, all relevant, identified, and available evidence has been obtained.  The Veteran's available service treatment records and post-service treatment records have been reviewed.  No outstanding evidence has been identified by the Veteran that has not otherwise been obtained.

A VA examination was obtained in October 2014 and an opinion in November 2014 regarding the Veteran's right hand claim.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination and opinion obtained in this case are more than adequate as they are based on a full review of the Veteran's claims file, including the Veteran's contentions about onset and severity of his claimed hand disability. VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue has been met.  38 C.F.R. § 3.159(c)(4).

The Board acknowledges that no examination was conducted in connection with the claim for hypertension.  However, as explained herein, the competent medical evidence does not indicate that that hypertension was shown in service or for many years thereafter.  There is also no competent evidence indicating that hypertension is etiologically related to service.  Hence, a remand for an opinion is not necessary to decide this claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (VA is not obligated to provide an examination for a medical nexus opinion where the supporting evidence of record consists only of unsubstantiated lay allegations establishing the required association between this current disability and service.)

The Board concludes that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis and hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis and hypertension are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

A. Right Hand Disability

The Veteran alleges that he has a right hand injury, specifically residuals of an injury to his index and middle finger, that is linked to service.

During the October 2014 VA examination, radiographic imaging showed mild degenerative and arthritic changes in the first metacarpal joint and radiocarpal joint.  No acute fracture or dislocation was identified.  The requirements for Shedden element (1) have been met.

The Veteran's service treatment records include treatment in April 1960 for a right hand injury.  The Veteran indicated he sprained his right hand in a bowling fall and swelling of the third and fourth digits was observed.  An x-ray of the Veteran's right hand from that time did not indicate that there were any bony abnormalities or fractures.  The Veteran's separation examination from January 1962 indicates that his upper extremities were "normal" and he did not indicate any right hand injury or residuals related thereto.  In any event, as an injury to the hand is documented, the requirements of Shedden element (2) have been met.

Notwithstanding the above, the Board finds that the Veteran's claim fails on Shedden element (3).  The Veteran's post-service records are absent of complaints or treatment related to his right hand.  The only documented complaints related to the Veteran's upper extremities were from November 2009 when he was found to have radiculopathy affecting the bilateral upper limbs. 

During the October 2014 VA examination, the Veteran reported injuring his hand during a bowling incident in service.  He indicated that he gets a right hand and wrist cramp about once or twice a month.  After reviewing the Veteran's claims file, the VA examiner determined that it was less likely than not that his current right hand strain is proximately due to his in-service right hand injury.  The rationale was that in-service x-rays did not show any injury after the bowling incident.  The examiner added that the Veteran's current disability is degenerative joint disease of the radiocarpal and first metacarpal carpal joint, which were unrelated to the digits injured in the military.  

The Board has considered the evidence discussed above and finds that the weight of clinical evidence is against the Veteran's claim for VA compensation for residuals of a right hand index and middle finger injury.  The Board finds the VA medical opinion to be the most probative evidence in this case.  The VA examiner provided a sound rationale for the opinion based on a review of the Veteran's in-service and post-service treatment records in addition to a history as reported by the Veteran.  

Consideration has been given to the statements from the Veteran that relate his current right hand disability to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of degenerative joint disease, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Arthritis is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that image testing is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, there is no indication that the Veteran is competent to etiologically link his diagnosis of degenerative joint disease to the injury he sustained in service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Given the nature of the nexus question in this case, the Board therefore concludes that the lay statements that attempt to link degenerative joint disease to service are not competent medical evidence.

The Board has also considered whether service connection is warranted on a presumptive basis.  There is no medical evidence showing a diagnosis of arthritis or degenerative joint disease within one year from service separation in March 1962.  The Veteran has not identified or submitted any medical evidence showing a diagnosis of arthritis within one year from service separation.  Thus, service connection under 38 C.F.R. § 3.307(a) is not warranted.

The Board has also considered the provisions of 38 C.F.R. § 3.303(b).  The weight of the evidence shows that there were no chronic symptoms of right hand index or middle finger degenerative joint disease during service or continuous symptoms of arthritis since service.  The Veteran denied having any upper extremity disability on his discharge examination in January 1962.  The Veteran's records indicate that his first complaints related to arthritis of the hands was in November 2000.  Such is considered to both significant and probative.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  This lengthy period without complaints or treatment weighs against the finding that the Veteran's degenerative joint disease has existed since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  Thus, service connection for residuals of a right hand index and middle finger injury on the basis of continuity of symptomatology is not warranted.

Thus, as there is no evidence of a chronic right hand disability in service, arthritis within one year of service, and no competent evidence of a nexus between the Veteran's service and his current right hand disability, service connection for residuals of a right hand index and middle finger injury must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


B. Hypertension

The Veteran asserts that his hypertension is related to his service.  He stated that the condition was "found when [he] was coming off of active duty."  He also indicated that his discharge physical showed he had high blood pressure.

The Veteran's VA treatment records show a current diagnosis of hypertension.  See, e.g., VA treatment notes Oct. 8, 2014.  Accordingly, the requirements for Shedden element (1) have been met.

The Veteran's service treatment records are absent of complaints or treatment for hypertension.  On his discharge examination, the Veteran's blood pressure was noted to be 118/62.  For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm. 38 C.F.R. § 4.104 , Code 7101, Note (1) (2015).  He also denied high or low blood pressure on his discharge Report of Medical History.  The requirements of Shedden element (2) were not met.

There is also no evidence of hypertension was diagnosed until many years post-service.  January 1999 treatment records indicate that the Veteran's blood pressure was 144/90.  However, even then, there is no indication that the Veteran was diagnosed with hypertension at that time.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2015) (stating that hypertension must be confirmed by readings taken 2 or more times on at least 3 different days.).  It was not until May 1999 when a VA treatment records notes that the Veteran had an "elevated blood pressure reading," and that the physician was questioning whether the Veteran had hypertension.  The first evidence of a diagnosis of hypertension is dated in September 1999, over 35 years after service discharge.  

The Board acknowledges the Veteran's assertion that he has experienced high blood pressure at service discharge and that he has continued to have problems with his blood pressure since that time.  However, notwithstanding the fact that his blood pressure would have been well within normal limits at the time of discharge, and he denied a history of high blood pressure at that time, the records from 1999 certainly convey the notion that the Veteran's elevated blood pressure was a relatively recent phenomenon as the treating physician questioned whether the Veteran had hypertension at time.  Had the Veteran been experiencing a history blood pressure problems for 35 years, the Board believes that the Veteran would have reported such or that there would have been some type record of such.  His history of having high blood pressure since service is not deemed credible.

The Board also notes that VA treatment records, while significant for documenting treatment for hypertension over the course of the appeal period, contain no medical opinions or statements pertaining to the etiology of the Veteran's hypertension.

Consideration has been given to the statements from the Veteran that relate his hypertension to his active service.  As noted above, diagnosing and comments on the etiology of a cardiovascular disorder, including hypertension, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  There is no indication that the Veteran is competent to etiologically link his diagnosis of hypertension to his active service.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  The Board concludes that the lay statements that attempt to link hypertension to the Veteran's active service are not competent medical evidence.

Thus, as there is no evidence of hypertension in service or within one year of service discharge and no competent evidence of a nexus between the Veteran's service and his current hypertension, service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  



	(ORDER ON NEXT PAGE)



ORDER

Service connection for residuals of an injury to the index and middle fingers of the right hand is denied.

Service connection for hypertension is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


